ORDER

PER CURIAM.
Movant Frederick Spencer (“Spencer”) appeals from the judgment of the motion court denying his motion for post-conviction DNA testing pursuant to Section 547.035. Spencer seeks testing of seminal fluid collected and stored in connection with his conviction for forcible rape and forcible sodomy. On appeal, Spencer asserts two points of motion court error in denying his motion. First, Spencer claims that the motion court clearly erred in finding that identity was not an issue at trial and basing its denial of his motion for DNA testing, in part, on that determination. Second, Spencer argues that the motion court clearly erred in denying his motion for DNA testing when it issued insufficient findings of fact and conclusions of law, and also when the motion court found that successive motions are not permitted under Section 547.035, regardless of changes in technology.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2).